Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stop of spiral spring element of claim 1; the stop of the damping member of claim 1; the at least one actuating arm coupling the lower part and the upper part together of claim 1; the upper part movably mounted between a stop of the spring element and a stop of the damping element of claim 1; the spring element acting counter to an extension direction (a vertical direction) of the damping member of claim 1; the “or more” spring elements (only two spring elements are shown) of claim 17; the two or more spring elements acting counter to an extension direction of the damping member of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-9, 12-14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For claims 1 and 17, the last lines of both claims recite the spiral spring element acts counter to an extension direction of the damping member. This is unclear and neither the specification nor drawing figures shed light on how this is accomplished. The spring elements are shown to be laid flat on the lower part of the device and disclosed to lie in a plane such that a rotational axis of the spring element is parallel a direction movement of the upper part (parallel to a vertical direction). Flat spiral springs typically include one end (such as the centrally located end at the interior of the spiral) which can be fixed and another end (such as the end extending radially outward from the spiral) that can move and apply a spring bias or spring force. The damping member is disclosed as a bellows-type damping member which would extend in a vertical direction. It is unclear how a spiral spring positioned flat (parallel to a horizontal direction) would act in a vertical direction to counter the extension of the damping member. Further explanation is requested. 

Allowable Subject Matter
Claims 1, 3, 5-9, 12-14, and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
Stops
With regard to the claimed elements not being shown, applicant argues that the features are inherent. Examiner understands that the damping element would necessarily includes an upper limit (a vertically upper limit as the damping member is positioned in a vertically upright position) beyond which it cannot expand and a lower limit beyond which is cannot contract. Examiner further understands that the spiral spring element would necessarily include a wound up limit beyond which the spring element could not further contract and an unwind limit beyond which the spring element could not expand. However, the examiner considers herself to be a PHOSITA yet still fails to see represented in the drawing figures how the upper part is movable between a stop of the spring element and a stop of the damping element. 
If applicant intends to recite that the upper part cannot be raised (to a vertical height) above an upper limit of expansion of the damping element and cannot be lowered (to a vertical height) below a lower limit of contraction of the damping element, the limitation should be rewritten to reflect that. 
It is wholly unclear how the spring element limits the upward movement of the upper part. 

At least one actuating arm
New objections have been set forth regarding the limitation that at least one actuating arm couples the upper and lower parts together. The drawing figures only show the six actuating arms coupling the two parts together and not “one” actuating arm performing the same function. 

Spring element acting counter to an extension direction
New objections have been set forth regarding the limitation of the spring element acting counter to an extension direction which is not shown. As set forth above, the spring element lies in a flat plane parallel to a horizontal direction and it is unclear how a spiral spring in that position would counter an extension in a vertical direction. 

More than two spring
Only two springs are shown in the drawing figures as originally filed and the claims now recite two “or more” spring elements. It is unclear how additional spring would act on the actuating arms (5 and 8) or where on the device the springs would be positioned or located. 
37 CFR 1.83(a) requires that the drawings must show every feature of the invention specified in the claims.  Therefore, this feature must be shown or canceled from the claims. 

MPEP§608.02(d) which explicitly states that every feature specified in the claims must be shown and examiner submits that for a proper understanding of the invention these essential features should be shown or canceled from the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616